Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 1 of 11 Page ID #:7804




    1 David Grober
      davidgrober1@gmail.com
    2 578 West Washington Blvd., Suite 866
      Marina Del Rey, CA 90292
    3 Tel. (310) 951-1110
    4 Plaintiff, Pro se
    5
    6
    7
    8
                            UNITED STATES DISTRICT COURT
    9
                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
   10
   11   VOICE INTERNATIONAL, INC., a          Case No.: 2:15-cv-08830-JAK(KS)
        California corporation; DAVID
   12   GROBER, an individual,
                                              Joint Exhibit List
   13         Plaintiffs,
                                              Trial Date: Oct. 15, 2019
   14         vs.                             Time: 8:30 a.m.
                                              Place: Courtroom 10B, First Street
   15   OPPENHEIMER CINE RENTAL,
        LLC, et al.
   16
              Defendants
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 2 of 11 Page ID #:7805




    1                                      Joint Trial Exhibit List
    2
                                                  Stip. To   Stip.  Date         Dated
    3   Ex. #   1
                      Description                 Authen.    To     Identified   Admitted
                                                             Admiss
    4
                      Oppenheimer Deposition
    5
                      Dann Deposition
    6                 Smith Deposition.
        204           AM&PM
    7
        2             Copy of Patent 662
    8   1-4, 6,
    9   8-10,         Opp Depo Exhibits
        14-49
   10
        51-80         JD Depo Exhibits 51-80
   11                 (JD=John Dann)
        81,387,504,   Grober & MPM Awards,
   12   505           History,

   13   84, 85, 87,   10/31/13 TS repair
        88, 89, 91,   invoice MH 2 & 4
   14   94, 102,      DG 01222 to 1223
        103, 288,     TS0001-0002, MH Locnts
   15   443
                      7-12-07 JD to M.O.
   16   86            (M.O. = Marty
                      Oppenheimer)
   17
        87            Josh- h (Opp Cam email.
   18                 9/05/13 JD to TS re UK
        88            Ron Howard test.
   19                 9/25/13 Opp to JD email
        89
   20                  M.O to JD email
        91
   21                 MO preps MH.
                       M Opp to JD email
        92
   22                 Fl to Canada.
                      M O. to LR /JD email
        94
   23                 (Opel Fla). MH prep.
                      McCormack to JD email
   24   99, 100       from Burbank. 1st rental
                      Sheila. When ship?
   25   100           M.O to JD.DC wants.
   26
   27
   28   Exhibit #s 1-87 correspond to deposition exhibits in accordance with L.R. 16-6.1
        1




                                                      1
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 3 of 11 Page ID #:7806



                      Grober Bullsh--t. M.O. to
    1   106           JD. EM. D's have atrnys
    2   108           Opp 2015 – 1099.

    3   112           Grober-Emmy Award
        127,129,      TriFld MPM-PH
    4   442           advertising
    5   134           Delta Tau, Ctrl System.

    6   138           3/02/99 DG ltr to JS
    7   149,
        54,359,377,   Invoice Jordon Areo
    8   379,          Marine ship to FCE. SR.
        387,381,51    Ordering & Dev MH.
    9   8
                      Grober-OSCAR Award –
        151
   10                 Tech Achievemnt
                      1/29/09 Decl of JD
        152
   11                 Klein S. Info on him
        155           2007 Mako Ad
   12
        156,171,
   13                 Alaska Test
        210
                      9-02-99 Ltr to DG re Test
   14   163,388,      PH Dev (DG=David
        421           Grober)
   15
        164           11/03/99 DG to Disney
   16
        165           Taking PH clients
   17
        173           7/18/05 Air Sea Prod Inv
   18                 ASL Inv to AKM Prod,
        175           Calif
   19
        177           MPI Inv to ASL.
   20                 Klein & P's Attrny at
        181
   21                 Acad Tech evening.
                      9-15-14 Kutcher Decl –
   22   182           indemnification.
                      Mako Tr Acct Pymnt
   23   185           Spectrum effects
                      12/21/05 Academy Award
        188
   24                 Ltr
        189           Photo-Plaque
   25
                      DG history. Dodger
        191
   26                 Honor-Community Hero.
   27   192           2018 Klein News Article

   28   193           PH & MH photos.



                                                  2
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 4 of 11 Page ID #:7807




    1   194        Photo Klein Fla Offices.
        198,201,
    2   212,249,
        367,371,   MakoHead Dev-SW-TS-
    3   387,400,   JD-KL docs & emails
        424,
    4   450,523
        200,313,   Photo Tilt Sensor boards
    5   472,524    & other tech info.
    6   201        FCE photo MH.
    7              Lauson called. Will they
        208        stop infr? No. M1-
    8   209        M.O to JD re lawsuit.
    9   210        Memo SW to JK
                   ((Steve Waterford)
   10   211        M Opp to JD email
   11              JD to TS Norway rentals
        222        (TS=Tom Smith)
   12   239        MPI invoice. Dann is
                   tech.
   13   242,243    Call sheet-JD=Tech-Shark
   14              MPI Inv. ESPN Shark
        244        Prod. Tech info.
   15
        246        UCC note
   16
        247        Inv order. SW ship to JK
   17
                   150 Sensor order.
        249
   18
        254        114 Sensors = 57 units.
   19
        255        MH to Norway, $99,999
   20
        261        Object bring MH to Court
   21              DG- Oscar tech nite.
        285
   22              Klein Jr. statement.
        288        Location of MH's
   23
                   TV-Sopranos rentals.
        302,304
   24              Same clients.
                   PH Inv. MPM Services-
   25   305,351    DG Pics-Navy
        306        Panduit - Same thing.
   26
        308,349    Deposition of Smith in Fl.
   27
        310        Bankruptcy-MH to OPEL
   28


                                                3
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 5 of 11 Page ID #:7808




    1   312        3/04/14 JD to S Edwards.
                   ST8224 cks during Bky-
    2   313        94 pp.
        314,387,   Panduit damages
    3   525        Inv&Cks_94+226pp.
    4   315,316    Bahama Corp Docs-P’s

    5   327        Agr SW -DG

    6   328,329,   Emails that led to Mako-2
        333,354,   & discovery of new
    7   423        rentals.
                   Photo 2004 PH & docs
    8   340
                   P's motion for proper
        348
    9              designations.
        349        Trying to get discovery.
   10
                   Change HD order to
        359
   11              4/mo=2MH's/mo
                   Videos. PH Demo &
   12   362,532    client uses.
                   Photos of MH from Smith
   13   363        & FCE docs.
                   BW-Trade Sec are…SW
   14   366        & Smith Indep Ctrctrs
                   SW needs confirm design
   15   367        changes.1st Prtyp &Ligi
   16   368        OPEL Invoices.
   17              Sr sends Varnl SW letter
        371        how MP & HG diff.
   18   373        Reply Brief, Judgment.
   19   375,427    Jr. using MakoHead.
   20   377        Tilt sensor info.
   21              Sirros Sensor info +
        379        Ordering 150 units
   22   381        Quote for 114 motors.
   23              CAFC. Appellant’s
        383        response and reply brief
   24   387        Rule 11. CAFC Briefs
                   PH & MH Same. Panduit.
   25              SD Helo test, Office-
        388        building PH’s
   26              SW emails to Kleins, I'll
        400        pass you Grober’s clients.
   27
        421        Spectron Inv-30,40,50.
   28


                                                4
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 6 of 11 Page ID #:7809




    1               PH-MPM broch, Mkting
        422
                    Joe Dunton - PH to do
    2   424         Harry Potter. Can we?SW.
                    M Opp to DeadCtch email
    3   426
                    11/07/04 TS memo re
    4   428         infringement. FCE discov.
    5   435         Klein Sr & Varn. Decl.
    6   436         Klein Sr & Varn. Decl.
    7               CAFC 2010-1519-1527
        438         Opinion. Markman.
    8   443         Lyden Ship recrds. Subpn.
    9   445,446,
                    DG’s PH Dev sketches.
        447
   10               Deal Memo SW & Jordon
        450         Klein. Agr Smith Klein.
   11               2003 Dist Mgt Ser Bus. &
        452         SW Tech transfer.
   12   455, 456,   Depo cancel: Bennett,
        458         BW, JD, DG decl.
   13
        462         PH Dev Pics.
   14
                    MPI admission.
        466
   15               D’s statement, MH &PH
        467         only ones in market.
   16
        472         Smith schematics.
   17
        473         Oppenheimer emails
   18
        474         JD to Denny. New rep.
   19               Cost to produce DC.
        496
   20               Article. One mill/show
                    Grober receives Society of
        500
   21               Cam Operators Award
        504         DG History. Tech.
   22
                    DG history. Med fax,
        505
   23               WSJ. Fam Circle. A.M.N
                    Photo of PH with camera
        507
   24               DG 015574
   25   518         Silcon sensing-Sirros.
                    SW needs Sr&Jr confirm
   26   523         design changes.
        524         6/10/08 Tom Smith depo
   27               DG 13594-13757
   28   525         MPM -PH Invoices.


                                                 5
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 7 of 11 Page ID #:7810



                    Fl Defam dropped
    1   526         Transcript.
    2   534         PH Prod videos

    3   541         JK Sr’s Acct Rpt.

    4   543         JD CC records
                    Doc 139-2 Decl TS
    5   553         support Opp MSJ-infring.
    6   554         Doc 139-3 Exhibit 1
    7               Doc 139-5 P’s
        555         Infringement contentions
    8               Doc 141 Opp MSJ
        556.        Infringement
    9               Doc 154 Order re disputed
        558         claims terms construed
   10   561         Doc 162-8. Pic PH parts
   11               Doc 171-2 Pltfs’ Restated
        565         Infringement Contentions
   12   569         Doc 55-1 Decl JK Sr
   13   571         7/18/16 Declaration of
                    John Dann Doc 55-3
   14
        572         Doc 56-1 Decl JK Sr.
   15
        579         MH sale to Global.
   16
                    Doc 69 Markman Brief
        586
   17               Doc 69-2 SW to JK Sr
        588         emails.
   18               Doc 69-4 M-1.MarkMn
        590         Tutorial exhibs.
   19
                    Doc 126-1 Opel Rentals.
   20   598
                    Doc 162-8 Expert Rpt on
   21   604         Claims Ex-G
        605, 628,   Emails-OPEL getting
   22   634, 635,   docs. Cafareta.
        637, 638,
   23   606         Tilt sensor-showing.
   24   607,621,
        626,629,    D's Discovery Resp.
   25   636
   26   617         Rental house letter.

   27   628         Emails. OPEL & others.

   28   632,633     Dictionary



                                                6
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 8 of 11 Page ID #:7811



                   10/17/17 Email String
    1   640
                   P’s pictures – color. Gray
    2   641        Gimbal video
                   D’s pictures-color, MH in
    3   642        use.
    4   643        Smith’s code
    5              Mako-1 Dkt.
        644        227,228,229,230,
    6              233,254,255,380,381,392,
                   393,399,401,402,410,413
    7              Mako-2 Dkt
        645        55,56,65,68,69,78,85,113,
    8              118,126,129,134,138,139,
                   141,142,157,159,162,
    9              175,201,205,207,215,220,
                   221,222, 228,230,249-
   10              255, 267, 268-270, 275-
                   278,
   11              Invalidity Contentions
        701
   12              Prosecution File
        702
   13              Infringement Contentions
        703
   14              Infringement Contentions
        704
   15              OPEL docs
        705
   16              provisional
        706
   17              prosecution file
        707
   18              prosecution file
        708
   19              prior art
        709
   20              Assignment of bid in
        710        bankruptcy
   21              Bankruptcy filing
        711
   22              Bankruptcy filing
        712
   23              Docket from bankruptcy
        713
   24              Docket from prior lawsuit
        714
   25
                   prior art
        715
   26
                   MakoHead drawings
        716
   27
                   Bankruptcy report
   28   717



                                                7
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 9 of 11 Page ID #:7812



                   prior art
    1   718
                   invalidity contentions
    2   719
                   Test stand video
    3   720
                   code
    4   721
                   code
    5   722
                   code
    6   723
                   code
    7   724
                   code
    8   725
                   code
    9   726
   10              code
        727
   11              code
        728
   12              code
        729
   13              prior art
        730
   14              prior art
        731
   15              prior art
        732
   16              prior art
        733
   17              prior art
        734
   18              Bankruptcy filing
        735
   19              O/D register
        736
   20              invalidity contentions
        737
   21              prior art
        738
   22              Smith report
        739
   23              resolution
        740
   24              Bankruptcy order
        741
   25              Bankruptcy order
        742
   26              Bankruptcy order
        743
   27              Bankruptcy order
        744
   28


                                             8
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 10 of 11 Page ID #:7813



                   Bankruptcy order
    1   745
                   Bankruptcy order
    2   746
                   Bankruptcy order
    3   747
                   Bankruptcy order
    4   748
                   restoration of OPEL
    5   749
                   code
    6   750
                   code
    7   751
                   Smith depo
    8   752
                   Smith depo
    9   753
   10              bill of sale
        754
   11              prior art
        755
   12              prior art
        756
   13              prior art
        757
   14              prior art
        758
   15              prior art
        759
   16              prior art
        760
   17              prior art
        761
   18              prior art
        762
   19              prior art
        763
   20              prior art
        764
   21              Claim chart
        765
   22              Claim chart
        766
   23              Claim chart
        767
   24              Claim chart
        768
   25              Claim chart
        769
   26              Claim chart
        770
   27
        801        Opp 001 - 0139
   28


                                             9
Case 2:15-cv-08830-JAK-KS Document 348 Filed 09/16/19 Page 11 of 11 Page ID #:7814




    1   802        Opp 040 - 126

    2
    3
    4                                      Respectively Submitted,
    5
    6   DATED: September 16, 2019          By: /David Grober
                                           David Grober
    7                                      In Pro Per
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             10
